Name: Council Regulation (EEC) No 4096/88 of 16 December 1988 opening and providing for the administration of Community tariff quotas for certain types of manufactured tobacco processed in the Canary Islands (1989)
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 30. 12 . 88 Official Journal of the European Communities No L 363 / 17 COUNCIL REGULATION (EEC) No 4096/ 88 of 16 December 1988 opening and providing for the administration of Community tariff quotas for certain types of manufactured tobacco processed in the Canary Islands (1989) laid down for the quotas should be applied consistently to all imports of the products in question into all the Member States until the quotas are exhausted; whereas it is appropriate not to provide for allocation among Member States , without prejudice to the drawing, on the tariff quota, of such quantities as they may need, under conditions and according to a procedure to be determined; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the tariff quota is used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the administration of the quota shares levied by that economic union may be carried out by any one of its members , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 2 of Protocol 2 thereto, Having regard to the proposal from the Commission, Whereas Article 2 of Protocol 2 and Article 10 of Protocol 3 to the Act of Accession provide that from 1 January 1986 manufactured tobacco falling within Chapter 24 of the combined nomenclature which is processed in the Canary Islands is to qualify, in the customs territory of the Community, for exemption from customs duties within the limits of annual Community tariff quotas ; whereas this tariff preference applies to products of which there have been imports in the last five years ; whereas , calculated on the basis of the abovementioned Article 2, the quota volumes for cigarettes falling within CN code 2402 20 00 and cigars , cheroots and cigarillos falling within CN code 2402 10 00 are 19 098 million units and 320 608 million units respectively ; whereas there are no imports of other manufactured tobacco falling within Chapter 24 of the combined nomenclature; whereas the tariff quotas in question should therefore be opened for 1989 ; Whereas rules should be laid down on the marking of the products concerned ; Whereas equal and continuous access to the said quotas should be ensured for all Community importers and the rates HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 the duties applicable to imports of the following products shall be suspended at the levels indicated and within the limits of Community tariff quotas as shown below: Order No CN code Description Volume of quota (million units ) Rate of duty 09.0401 2402 20 00 Cigarettes , manufactured in the Canary Islands 19 098 Free 09.0403 2402 10 00 Cigars , cheroots and cigarillos manufactured in the Canary Islands 320 608 Free 2 . Products covered by this Regulation shall not qualify for the tariff quotas unless , when they are presented to the customs authorities responsible for the import formalities for release for free circulation in the customs territory of the Community, they are presented in packaging which bears the words 'Manufactured in the Canary Islands', or the equivalent thereof in another official Community language, in a clearly visible and perfectly legible form . Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission , which may take any appropriate No L 363 / 18 Official Journal of the European Communities 30 . 12 . 88 imports to be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the products concerned have free access to the quotas for such times as the balance of the tariff quota so permits . 3 . Member States shall charge imports of the said products against their drawings as and when the goods are entered with the customs authorities under cover of declarations of entry into free circulation . 4 . The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . measure with a view to ensuring the efficient administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the tariff quota , by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn , it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the tariff quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable Article 5 At the request of the Commission, Member States shall inform it of imports actually charged against the quotas . Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1988 . For the Council The President G. GENNIMATAS